Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office action is made in response to Amendment, filed May 5, 2022 (“Reply”).  Applicant has amended Claims 26, 30, and 36.  As amended, Claims 26 - 45 are presented for examination.

In Office action of January 6, 2022 (“Office Action”):
The drawings were objected to due to minor discrepancies in reference characters.
Claim 26 was objected to because of minor informalities.
Notification was given that the claims are being interpreted under 35 USC § 112(f).
Claims 26 – 35 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to antecedent basis issues.
Claims 26 - 45 were rejected under 35 U.S.C. 103 as being unpatentable over Brenneman, US Pub. 2013/0067333 A1 (hereinafter Brenneman) in view of Zamiska et al., US Patent 8,910,201 B1 (hereinafter Zamiska).


Response to Arguments
Applicant’s arguments with respect to the rejection under 35 USC § 103 have been considered but are moot in view of the new ground(s) of rejection.  
Although a new ground of rejection has been used to address additional limitations that have been added to Claims 26 and 36, a response is considered necessary for several of applicant's arguments since the Brenneman  and Zamiska references will continue to be used to meet several claimed limitations.
Applicant argues that Brenneman and Zamiska do not teach the limitations of amended independent Claims 26 and 36 (Reply pp. 8 – 11).  Specifically, applicant asserts that Brenneman is missing the features that the machine-readable scripts can be used by the production subsystem "to determine actions for the cameras and the cast during shooting of a footage according to the storyline" and "to update the one or more machine-readable scripts based on the shooting,” (Reply p. 10).  Examiner respectfully disagrees.
Brenneman teaches that in addition to digital video content, the system receives a set of associated material, which could include performance scripts, breakdown scripts, shooting notes, daily editor logs, script supervisor notes, etc. (Brenneman: [0090] – [0111]).  Associated material may be in a variety of digital formats, accessible to the processor, (Brenneman: [0112]).  Performance scripts, stored in digital form and accessible to the processor, specify words to be spoken or actions to be taken by performers, speakers, actors, characters, or other entities responsible for generating action, (Brenneman: [0091]).   Breakdown scripts comprise production element associated with the performance script and include detailed description of actions; props, vehicles or objects used; lighting specification; photographic specification; sound effects; special effects; director’s creative analysis, etc., (Brenneman: [0094]).  Script supervisor notes may contain additional information pertaining to the production, which may include changes made to the script, and production elements, such as camera angles, (Brenneman: [0099]).  Therefore, Brenneman teaches the limitations that machine-readable scripts can be used to determine actions for the cameras and cast during shooting and updating machine-readable scripts based on the shooting.  Thus, the examiner maintains the associated rejections.
Applicant further argues that neither Brenneman nor Zamiska teaches the new limitation in amended independent claims including “locate one or more frames of the footage in which the one or more markers are embedded using the one or more machine-readable scripts without analyzing frames of the footage” (Reply pp. 10 – 11).  Examiner agrees that neither of the prior art references explicitly disclose this newly added limitation.  Examiner presents Gersten, US Pub. 2019/0230387 A1 in combination with Brenneman and Zamiska as teaching this limitation as presented in the detailed rejection below.


Response to Arguments - Drawings
Applicant has amended the drawings to include the reference signs that were previously missing.  Therefore, the objection to the drawings is withdrawn.  


Response to Arguments - Claim Objections
Applicant has amended Claim 26 to correct the minor informality.  Therefore, the objection to Claim 26 is withdrawn. 


Response to Arguments - Claim Rejections - 35 USC § 112
Applicant has amended Claims 26 and 30 to correct the antecedent basis.  Therefore, the rejection of Claims 26 – 35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 March 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
- pre-production subsystem configured to receive and generate in claim 26
- production subsystem configured to receive and embed in claim 26
- post-production editing subsystem configured to receive, to perform, to detect and replace in claim 26
- production subsystem configured to capture in claim 29
- post-production editing subsystem configured to re-construct in claim 30
- recommendation subsystem configured to determine in claim 33
- post-production editing subsystem configured to generate in claim 34

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26 - 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brenneman, US Pub. 2013/0067333 A1 (hereinafter Brenneman) in view of Zamiska et al., US Patent 8,910,201 B1 (hereinafter Zamiska) and Gersten, US Pub. 2019/0230387 A1 (hereinafter Gersten).

In regards to Claim 26, Brenneman discloses a system for producing a multimedia digital content, comprising: 
a pre-production subsystem configured to receive information about a storyline, cameras, cast, and other assets for the content from a user, the pre-production subsystem configured to determine one or more scenes based on the storyline and generate one or more machine-readable scripts corresponding to the one or more scenes, wherein the one or more machine-readable scripts include information about one or more advertisements to be inserted into the content, (Brenneman: [0091], where performance scripts, stored in digital form and accessible to the processor, are prepared prior to the creation or recording of the video content and may specify words to be spoken or actions to be taken by performers, speakers, actors, characters, etc.  Performance scripts may contain identifiers for different sections, such as act numbers and scene numbers and may include scene descriptions; [0027], where associated material are digital files or other sources of data in machine-readable form that are related to the digital video content; [0012], where system processes and cross-references video content with data associated with that content; [0090], where associated material 110 may comprise data that may be created during the pre-production of the video content; Fig. 1 and [0261], where capabilities for contextual advertising insertion may be facilitated when the annotated index data 146 is cross-referenced with the time code from the digital video content 112); 
a production subsystem configured to receive the one or more machine-readable scripts from the pre-production subsystem to determine actions for the cameras and the cast during shooting of a footage according to the storyline, the production subsystem further configured to update the one or more machine-readable scripts based on the shooting and embed, based on the information about the one or more advertisements in the one or more machine-readable scripts, one or more markers in the footage (Brenneman: [0090] – [0112], where in addition to digital video content, the system receives a set of associated material, which could include performance scripts, breakdown scripts, shooting notes, daily editor logs, script supervisor notes, etc.  Associated material may be in a variety of digital formats, accessible to the processor [machine-readable scripts]; [0091], where Performance scripts, stored in digital form and accessible to the processor, specify words to be spoken or actions to be taken by performers, speakers, actors, characters, or other entities responsible for generating action; [0094], where breakdown scripts may include actions, props, vehicles or objects used when the performance script is executed in production; [0099], where Script supervisor notes may contain additional information pertaining to the production, which may include changes made to the script, and production elements, such as camera angles [actions for the camera]; [0221], where the digital video content may comprise some amount of improvisational performance; [0431] – [0432], where the improv transcript could identify discontinuities between the script and the final digital content and a manuscript updating engine could update the identified discrepancies [update the one or more machine-readable scripts based on the shooting]; [0191], where data is embedded in the digital video container file; [0361], where embedded data could be used to index associated material in the script indexing process by correlating the associated material with specific points within the digital content using codes, such as time codes and/or location codes); and 
a post-production editing subsystem configured to receive the footage from the production subsystem and to perform video and audio editing (Brenneman: [0031], where digital video content is received; [0027], where associated material may be created during post-production of the digital video content, the post-production editing subsystem further configured to:
detect the one or more markers embedded in the one or more frames of the footage (Brenneman: [0094], where production elements associated with the performance script can be executed in post-production; [0256], where advertisers value contextual placement of their advertising messages, such that, an advertiser may value placement during a dramatic video content selection at a specific time code in the video content in which actors in the video are discussing automobiles or actor in the video are using automobiles.  Annotations created by the indexing and annotation engine are cross-referenced to video content time code; [0647] - [0648], where advertising from a previously created advertising database may be inserted such that the advertisement matches the content).  But Brenneman fails to explicitly disclose information about one or more advertisements to be inserted into the content, the information comprising a position and a shape of at least one object corresponding to the one or more advertisement; embed one or more markers in the footage according to the position and the shape of the at least one object corresponding to the one or more advertisements; and replace each of the one or more markers with a corresponding advertising target (emphasis added to distinguish elements not explicitly taught by Brenneman).
Zamiska from a similar endeavor teaches information about one or more advertisements to be inserted into the content, the information comprising a position and a shape of at least one object corresponding to the one or more advertisement (Zamiska: col. 2 line 57 through col. 3 line 7, where an existing object may include metadata that describes where the existing object occurs, i.e. timing location within video content, and geometrical description of the object including size, shape and location of the object within a frame.  The existing object may be a virtual element configured when creating the digital content); 
embed one or more markers in the footage according to the position and the shape of the at least one object corresponding to the one or more advertisements (Zamiska: col. 7 ll. 4 – 18, where metadata for existing actual or virtual object to be replaced includes shape, size, lighting, texture, orientation, etc.; col. 8 line 64 through col. 9 line 7, where an existing object database is generated as part of a filming and production process and product information for “green screen” objects may be embedded in the digital content); and 
replace each of the one or more markers with a corresponding advertising target (Zamiska: col. 1 ll. 49 – 65, where existing objects in a scene are replaced by products selected based on profile data indicative of interests of a user while the user is viewing the digital content; col. 3 ll. 19 – 37, where the soda can marketing “Soda Type A” included in the scene during filming, may be appropriately replaced with a soda can marketing “Soda Type B: when the video is rendered for a particular viewer).
Because objects placed in digital content are often chosen knowing that they will be seen by a broad audience of viewers that consume the digital content, it would be beneficial to select products based on interests of users viewing the digital content, (col. 1 ll. 6 – 22 and col. 1 ll. 49 – 57).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brenneman in Zamiska such that the contextual cues disclosed in Brenneman ([0256]) which provide contextual placement opportunities for advertisers could include metadata of existing objects such as size, shape and location as taught by Zamiska (col. 2 line 58 through line 18).  This allows content providers to effectively market brand name, products and/or services without providing annoying, distracting, and time wasting convention advertisements, (col. 2 ll. 39 – 42).
But Brenneman and Zamiska fail to explicitly disclose locate one or more frames of the footage in which the one or more markers are embedded using the one or more machine-readable scripts without analyzing frames of the footage.
Gersten from a similar endeavor teaches locate one or more frames of the footage in which the one or more markers are embedded using the one or more machine-readable scripts without analyzing frames of the footage (Gersten: [0117], where a number of metadata tags may be attached to a video segment that are related to a product; [0005], where a target segment is selected having at least one metadata tag matching the target descriptor of a curating rubric; [0006], where at least one metadata tag may describe a replaceable product by specifying at least one of a product type, a temporal data, and a geometric data).
Because viewers crave programming that meets specific needs and desires and are not completely satisfied with what is available, there is a need for new production methods that would meet these desires given that it is not feasible to use conventional production methods to satisfy the entire spectrum of viewer interests (Gersten: [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brenneman and Zamiska in view of Gersten to tag video segments with replaceable products such that customized video programs tailored to the tastes and needs of specific viewers can be created (Gersten: [0005] – [0006] and [0042]).
	

Regarding Claim 27, the combined teaching of Brenneman, Zamiska and Gersten discloses the system of claim 26, wherein the information about each of the one or more advertisements includes at least one of: a type of the advertisement, a shape of an object used for the advertisement, or a position of the object (Zamiska: col. 2 line 65 through col. 3 line 7, where metadata about the object includes a size, a shape and a location of the object; col. 3 ll. 19 – 37, where metadata describing the existing object may also include a category for the existing object and/or a context of a scene in the video in which the existing object occurs or appears).  This claim is rejected on the same grounds as Claim 26.

Regarding Claim 28, the combined teaching of Brenneman, Zamiska and Gersten discloses the system of claim 26, wherein one of the one or more markers corresponds to an audio line or a visual object associated with one of the one or more advertisements in the footage (Brenneman: [0256], where advertisements may be placed during a dramatic video content selection at a specific time code in which actors in the video are discussing automobiles [audio line] or actors in the video are using automobiles [visual object]).

Regarding Claim 29, the combined teaching of Brenneman, Zamiska and Gersten discloses the system of claim 26, wherein the production subsystem is configured to capture a lighting condition associated with the one or more markers (Zamiska: col. 3 ll. 7 – 10, where existing object may include other graphical characteristics such as lighting; col. 6 ll. 36 – 39, where an existing object may contain information related to the scene such as information describing light sources that illuminate the objects).  This claim is rejected on the same grounds as Claim 26.

Regarding Claim 30, the combined teaching of Brenneman, Zamiska and Gersten discloses the system of claim 29, wherein the post-production editing subsystem is configured to re-construct the lighting condition for each of the corresponding advertising target (Zamiska: col. 13 line 52 through col. 14 line 3, where product information is dynamically placed in the digital content and includes replacing the existing object with selected product information and ensuring that the placement object characteristics and graphical elements align with the existing object characteristics and graphical elements, such as, size, shape, lighting, texture and orientation).  This claim is rejected on the same grounds as Claim 26.

Regarding Claim 31, the combined teaching of Brenneman, Zamiska and Gersten discloses the system of claim 26, wherein the one or more markers are detected by locating, in the footage, one or more visual objects that correspond to the information about the one or more advertisements in the machine-readable script (Brenneman: [0027], where associated material are digital files or other sources of data in machine-readable form that are related to the digital video content; [0012], where system processes and cross-references video content with data associated with that content; Fig. 1 and [0261], where capabilities for contextual advertising insertion may be facilitated when the annotated index data 146 is cross-referenced with the time code from the digital video content 112; [0256], where advertisements may be placed during a dramatic video content selection at a specific time code in which actors in the video are using automobiles).

Regarding Claim 32, the combined teaching of Brenneman, Zamiska and Gersten discloses the system of claim 26, wherein the one or more markers are detected by locating, in the footage, one or more audio lines that correspond to the information about the one or more advertisements in the machine-readable script (Brenneman: [0027], where associated material are digital files or other sources of data in machine-readable form that are related to the digital video content; [0012], where system processes and cross-references video content with data associated with that content; Fig. 1 and [0261], where capabilities for contextual advertising insertion may be facilitated when the annotated index data 146 is cross-referenced with the time code from the digital video content 112; [0256], where advertisements may be placed during a dramatic video content selection at a specific time code in which actors in the video are discussing automobiles).

Regarding Claim 33, the combined teaching of Brenneman, Zamiska and Gersten discloses the system of claim 26, further comprising: 
a recommendation subsystem configured to determine the advertising target based on parameters about a behavior or a preference of a viewer group (Zamiska: col. 7 ll. 32 – 44, where when providing customized and targeted product placement in digital content, it may be director to multiple users or a group of users such that there is a mixed selection of placement objects targeting multiple user; col. 7 ll. 53 – 61, where interests and preferences may be implied based on monitored user activity).  This claim is rejected on the same grounds as Claim 26.

Regarding Claim 34, the combined teaching of Brenneman, Zamiska and Gersten discloses the system of claim 33, wherein the post-production editing subsystem is configured to generate multiple versions of the footage for multiple viewer groups simultaneously (Zamiska: Fig. 1 and col. 4 line 36 through col. 5 line 7, where product placement system 102 may place different product information into a same sequence of frames that contain existing object to achieve more effective personalized marketing.  The same scene in the same video content may have different versions for different households based on profile and preferences which may indicate, for example, that one household has an interest or preference in “Clothes Co. ABC” and “Mexican Food” while another household has an interest or preference in “Clothes Co. XYZ” and “Italian Food”).  This claim is rejected on the same grounds as Claim 26.

Regarding Claim 35, the combined teaching of Brenneman, Zamiska and Gersten discloses the system of claim 34, further comprising a content delivery system configured to distribute the multiple versions of the footage to the multiple viewer groups (Zamiska: Fig. 1 and col. 4 line 36 through col. 5 line 7, where Fig. 1 shows two viewing screen 104(a) and 104(b) of the same scene in the same video content from different households using different television sets viewing the two screens.  For example, the user viewing screen 104(A) sees an actor in a living room scene wearing a new shirt from "Clothes Co. ABC" while the user viewing screen 104(B) sees the same actor wearing a new shirt from "Clothes Co. XYZ." Similarly, the user viewing screen 104(A) sees a "Mexican Food Cook Book" in the living room scene, while the user viewing screen 104(B) sees an "Italian Food Cook Book.").  This claim is rejected on the same grounds as Claim 26.

In regards to Claim 36, Brenneman discloses a method for producing a multimedia digital content, comprising: 
receiving, via a web-based user interface, information about a storyline, cameras, cast, and other assets for the content from a user (Brenneman: [0091], where performance scripts, stored in digital form and accessible to the processor, may specify words to be spoken or actions to be taken by performers, speakers, actors, characters, etc.; [0286], where user input devices in a GUI device, touch screen, light pen, track ball, etc.); 
determining one or more scenes based on the storyline (Brenneman: [0091], where performance scripts may contain identifiers for different sections of the narrative work, such as scene numbers); 
generating one or more machine-readable scripts corresponding to the one or more scenes, each script including actions for cameras, cast, assets during shooting of a corresponding scene and information about one or more advertisements to be inserted into the content, (Brenneman: [0091], where performance scripts, stored in digital form and accessible to the processor, are prepared prior to the creation or recording of the video content and may specify words to be spoken or actions to be taken by performers, speakers, actors, characters, etc.  Performance scripts may contain identifiers for different sections, such as act numbers and scene numbers and may include scene descriptions; [0099], where Script supervisor notes may contain additional information pertaining to the production, which may include changes made to the script, and production elements, such as camera angles [actions for the camera]; [0094], where breakdown scripts may include actions, props, vehicles or objects used when the performance script is executed in production; [0027], where associated material are digital files or other sources of data in machine-readable form that are related to the digital video content; [0012], where system processes and cross-references video content with data associated with that content; [0090], where associated material 110 may comprise data that may be created during the pre-production of the video content; Fig. 1 and [0261], where capabilities for contextual advertising insertion may be facilitated when the annotated index data 146 is cross-referenced with the time code from the digital video content 112); 
directing the cameras and the cast based on the one or more machine-readable scripts to obtain footages according to the storyline, wherein the one or more machine-readable scripts are updated based on the directing, and wherein the footage includes one or more markers (Brenneman: [0094], where breakdown scripts may include actions, props, vehicles or objects used when the performance script is executed in production; [0431] – [0432], where the improv transcript could identify discontinuities between the script and the final digital content and a manuscript updating engine could update the identified discrepancies [update the one or more machine-readable scripts based on the shooting]; [0191], where data is embedded in the digital video container file; [0361], where embedded data could be used to index associated material in the script indexing process by correlating the associated material with specific points within the digital content using codes, such as time codes and/or location codes).  But Brenneman fails to explicitly disclose information about one or more advertisements to be inserted into the content, the information about the one or more advertisements comprises a position and a shape of at least one object corresponding to the one or more advertisement; footage includes one or more markers according to the position or the shape of the at least one object corresponding to the one or more advertisements; producing multiple versions of the content by detecting the one or more markers in the footage and replacing each of the one or more markers with a corresponding advertising target; and distributing the multiple versions of the content over a network to multiple viewer groups (emphasis added to distinguish elements not explicitly taught by Brenneman).
Zamiska from a similar endeavor teaches information about one or more advertisements to be inserted into the content, the information about the one or more advertisements comprises a position and a shape of at least one object corresponding to the one or more advertisement (Zamiska: col. 2 line 57 through col. 3 line 7, where an existing object may include metadata that describes where the existing object occurs, i.e. timing location within v video content, and geometrical description of the object including size, shape and location of the object within a frame.  The existing object may be a virtual element configured when creating the digital content); 
footage includes one or more markers according to the position or the shape of the at least one object corresponding to the one or more advertisements (Zamiska: col. 7 ll. 4 – 18, where metadata for existing actual or virtual object to be replaced includes shape, size, lighting, texture, orientation, etc.; col. 8 line 64 through col. 9 line 7, where an existing object database is generated as part of a filming and production process and product information for “green screen” objects may be embedded in the digital content); 
producing multiple versions of the content by detecting the one or more markers in the footage and replacing each of the one or more markers with a corresponding advertising target (Zamiska: Fig. 1 and col. 4 line 36 through col. 5 line 7, where product placement system 102 may place different product information into a same sequence of frames that contain existing object to achieve more effective personalized marketing.  The same scene in the same video content may have different versions for different households based on profile and preferences which may indicate, for example, that one household has an interest or preference in “Clothes Co. ABC” and “Mexican Food” while another household has an interest or preference in “Clothes Co. XYZ” and “Italian Food”; col. 1 ll. 49 – 65, where existing objects in a scene are replaced by products selected based on profile data indicative of interests of a user while the user is viewing the digital content; col. 3 ll. 19 – 37, where the soda can marketing “Soda Type A” included in the scene during filming, may be appropriately replaced with a soda can marketing “Soda Type B: when the video is rendered for a particular viewer); and 
distributing the multiple versions of the content over a network to multiple viewer groups (Zamiska: Fig. 1 and col. 4 line 36 through col. 5 line 7, where Fig. 1 shows two viewing screen 104(a) and 104(b) of the same scene in the same video content from different households using different television sets viewing the two screens.  For example, the user viewing screen 104(A) sees an actor in a living room scene wearing a new shirt from "Clothes Co. ABC" while the user viewing screen 104(B) sees the same actor wearing a new shirt from "Clothes Co. XYZ." Similarly, the user viewing screen 104(A) sees a "Mexican Food Cook Book" in the living room scene, while the user viewing screen 104(B) sees an "Italian Food Cook Book."; Fig. 2 and col. 8 ll. 36 – 39, where computing device 202 may communicate via a wired and/or wireless connection to a network).
Because objects placed in digital content are often chosen knowing that they will be seen by a broad audience of viewers that consume the digital content, it would be beneficial to select products based on interests of users viewing the digital content, (col. 1 ll. 6 – 22 and col. 1 ll. 49 – 57).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brenneman in Zamiska such that the contextual cues disclosed in Brenneman ([0256]) which provide contextual placement opportunities for advertisers could include metadata of existing objects such as size, shape and location as taught by Zamiska (col. 2 line 58 through line 18).  This allows content providers to effectively market brand name, products and/or services without providing annoying, distracting, and time wasting convention advertisements, (col. 2 ll. 39 – 42).
But Brenneman and Zamiska fail to explicitly disclose wherein the detecting comprises locating one or more frames of the footage in which the one or more markers are embedded using the one or more machine-readable scripts without analyzing frames of the footage.
Gersten from a similar endeavor teaches wherein the detecting comprises locating one or more frames of the footage in which the one or more markers are embedded using the one or more machine-readable scripts without analyzing frames of the footage (Gersten: [0117], where a number of metadata tags may be attached to a video segment that are related to a product; [0005], where a target segment is selected having at least one metadata tag matching the target descriptor of a curating rubric; [0063] - [0064], where video segments may be tagged with metadata describing the content and/or describing when and the duration, number of frames, the product is visible; [0006], where at least one metadata tag may describe a replaceable product by specifying at least one of a product type, a temporal data, and a geometric data).
Because viewers crave programming that meets specific needs and desires and are not completely satisfied with what is available, there is a need for new production methods that would meet these desires given that it is not feasible to use conventional production methods to satisfy the entire spectrum of viewer interests (Gersten: [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brenneman and Zamiska in view of Gersten to tag video segments with replaceable products such that customized video programs tailored to the tastes and needs of specific viewers can be created (Gersten: [0005] – [0006] and [0042]).


Regarding Claim 37, the combined teaching of Brenneman, Zamiska and Gersten discloses the method of claim 36, wherein the information about each of the one or more advertisements includes at least one of: a type of the advertisement, a shape of an object used for the advertisement, or a position of the object (Zamiska: col. 2 line 65 through col. 3 line 7, where metadata about the object includes a size, a shape and a location of the object; col. 3 ll. 19 – 37, where metadata describing the existing object may also include a category for the existing object and/or a context of a scene in the video in which the existing object occurs or appears).  This claim is rejected on the same grounds as Claim 36.

Regarding Claim 38, the combined teaching of Brenneman, Zamiska and Gersten discloses the method of claim 36, wherein one of the one or more markers corresponds to an audio line or a visual object in the footage associated with one of the one or more advertisements (Brenneman: [0256], where advertisements may be placed during a dramatic video content selection at a specific time code in which actors in the video are discussing automobiles [audio line] or actors in the video are using automobiles [visual object])..

Regarding Claim 39, the combined teaching of Brenneman, Zamiska and Gersten discloses the method of claim 36, comprising: 
capturing a lighting condition associated with the one or more markers (Zamiska: col. 3 ll. 7 – 10, where existing object may include other graphical characteristics such as lighting; col. 6 ll. 36 – 39, where an existing object may contain information related to the scene such as information describing light sources that illuminate the objects).  This claim is rejected on the same grounds as Claim 36.

Regarding Claim 40, the combined teaching of Brenneman, Zamiska and Gersten discloses the method of claim 39, comprising: 
reconstructing the lighting condition for each of the corresponding advertising target (Zamiska: col. 13 line 52 through col. 14 line 3, where product information is dynamically placed in the digital content and includes replacing the existing object with selected product information and ensuring that the placement object characteristics and graphical elements align with the existing object characteristics and graphical elements, such as, size, shape, lighting, texture and orientation).  This claim is rejected on the same grounds as Claim 36.

Regarding Claim 41, the combined teaching of Brenneman, Zamiska and Gersten discloses the method of claim 36, wherein the detecting of the one or more markers includes: 
locating, in the footage, one or more visual objects that correspond to the information about the one or more advertisements in the machine-readable script (Brenneman: [0027], where associated material are digital files or other sources of data in machine-readable form that are related to the digital video content; [0012], where system processes and cross-references video content with data associated with that content; Fig. 1 and [0261], where capabilities for contextual advertising insertion may be facilitated when the annotated index data 146 is cross-referenced with the time code from the digital video content 112; [0256], where advertisements may be placed during a dramatic video content selection at a specific time code in which actors in the video are using automobiles).

Regarding Claim 42, the combined teaching of Brenneman, Zamiska and Gersten discloses the method of claim 36, wherein the detecting of the one or more markers includes: 
locating, in the footage, one or more audio lines that correspond to the information about the one or more advertisements in the machine-readable script (Brenneman: [0027], where associated material are digital files or other sources of data in machine-readable form that are related to the digital video content; [0012], where system processes and cross-references video content with data associated with that content; Fig. 1 and [0261], where capabilities for contextual advertising insertion may be facilitated when the annotated index data 146 is cross-referenced with the time code from the digital video content 112; [0256], where advertisements may be placed during a dramatic video content selection at a specific time code in which actors in the video are discussing automobiles).

Regarding Claim 43, the combined teaching of Brenneman, Zamiska and Gersten discloses the method of claim 36, further comprising:
determining the corresponding advertising target based on parameters about a behavior or a preference of a viewer group (Zamiska: col. 7 ll. 32 – 44, where when providing customized and targeted product placement in digital content, it may be director to multiple users or a group of users such that there is a mixed selection of placement objects targeting multiple user; col. 7 ll. 53 – 61, where interests and preferences may be implied based on monitored user activity).  This claim is rejected on the same grounds as Claim 36.

Regarding Claim 44, the combined teaching of Brenneman, Zamiska and Gersten discloses the method of claim 36, comprising: 
generating multiple versions of the footage for multiple viewer groups simultaneously (Zamiska: Fig. 1 and col. 4 line 36 through col. 5 line 7, where product placement system 102 may place different product information into a same sequence of frames that contain existing object to achieve more effective personalized marketing.  The same scene in the same video content may have different versions for different households based on profile and preferences which may indicate, for example, that one household has an interest or preference in “Clothes Co. ABC” and “Mexican Food” while another household has an interest or preference in “Clothes Co. XYZ” and “Italian Food”).  This claim is rejected on the same grounds as Claim 36.

Regarding Claim 45, the combined teaching of Brenneman, Zamiska and Gersten discloses the method of claim 44, comprising: 
distributing the multiple versions of the footage to the multiple viewer groups (Zamiska: Fig. 1 and col. 4 line 36 through col. 5 line 7, where Fig. 1 shows two viewing screen 104(a) and 104(b) of the same scene in the same video content from different households using different television sets viewing the two screens.  For example, the user viewing screen 104(A) sees an actor in a living room scene wearing a new shirt from "Clothes Co. ABC" while the user viewing screen 104(B) sees the same actor wearing a new shirt from "Clothes Co. XYZ." Similarly, the user viewing screen 104(A) sees a "Mexican Food Cook Book" in the living room scene, while the user viewing screen 104(B) sees an "Italian Food Cook Book.").  This claim is rejected on the same grounds as Claim 36.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
He et al., CN104581222 A disclose a method for quickly identifying ad slots and embedding advertisements in the video (Abstract).
Song, CN101365094 A discloses implanting situational advertisement in the post-processing step of the movie/TV program production, according to the plot of the program and the situational content (Abstract).
Rathod, WO 2011004381 A1 discloses automated production of sport video including pre-production, production and post-production (Abstract and p. 6).
Gupta et al, US Pub. 2020/0213644 A1 discloses replacing an object within a frame with a similar object or, if an object cannot be replaced, inserting the ad at a position which is a non-featured frame element, ([0005]).
Tunikova, Oksana, Product Placement--A Good Advertising Adaptation?, March 7, 2018, Business 2 Community, pp. 1 - 4,( https://www.business2community.com/marketing/product-placement-good-advertising-adaptation-02026643 ) discloses digital product placement is a thing where it is possible to advertise different brands in the same game or movie depending on where it is broadcasted – product placement targeting in action (p. 3).
Chambon-Cartier, US Pub. 2021/0011960 A1 disclose replacing tagged objects in a video with objects that are more relevant geographically and demographically, (Abstract).
Greenberg et al., US Pub. 2020/0081596 A1 disclose a product placement toolbar to enable users to monetize their creations and enable brand rights holders to reach their constituents, ([0020]).
Peterson, US Pub. 2017/0358023 A1 disclose using a kitchen in a video for product placements for advertisements, (Fig. 1 and [0023]).
Jones et al., US Pub. 2011/0162002 A1 disclose product placement as an alternative form of video advertising that avoids some of problems of traditional TV commercials, ([0006]).
Shannon, US Pub. 2015/0302893 A1 disclose automatically driving portions of a video production workflow governed by a data-rich storyboard, (Abstract).
Stojancic et al., US Pub. 2019/0356948 A1 extracting embedded images in the video stream, (Abstract).
McKenna et al., US Pub. 2008/0033801 A1 disclose dynamic product placement in the delivery of a program to a recipient, ([0013]).
Macdonald-King et al., US Pub. 2019/0058845 A1 disclose synchronizing a script, shot properties and video files by mapping associated metadata, (Abstract).
P. Minardi and B. Alonso, "How Automation Can Help Broadcasters and Production Companies Reach Video Production Nirvana," SMPTE17: Embracing Connective Media, 2015, pp. 1-12, doi: 10.5594/M001738 disclose the introduction of production automation to help content creators and distributors address the current surge in demand for more content, (Abstract).

Examiner’s Note:  The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421